     Case 5:10-cv-01025-OLG Document 628 Filed 11/15/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION                                   FILED
                                                                                                     Ot8
                                                                                         tQV 1 5
ERIC STEWARD, by his next friend and                                            CLERK U.S DtSTR9
mother, Lillian Minor, et. al.

             Plaintiffs
                                                                                 BV9tRK
                                                                                WESTERN




V.



Dr. COURTNEY PHILLIPS, in her official
capacity as the Executive Commissioner
of Texas Health and Human Services
Commission, et. al.
                                                             CIVIL ACTION NO.
              Defendants                                     SA-1 0-CA-i 025-OG
                                                             A CLASS ACTION

THE UNITED STATES OF AMERICA

              Plaintiff-Intervenor

V.



THE STATE OF TEXAS

              Defendant


                                               S11 ')_Ei

      The post trial schedule is as follows:

      1.      Defendants must file a written response to Plaintiffs' and the United States' motion to

              strike untimely and inadmissible deposition designations (docket no. 624) on or before

              November 28, 2018.

      2.      All parties shall file their amended proposed findings of fact and conclusions of law on

              or before January 4, 2019. The proposed findings of fact must be supported by

              references to the record, and the proposed conclusions of law must be supported by

              citations to the law. The proposed fmdings must be factual, not argumentative or

              misleading.
      Case 5:10-cv-01025-OLG Document 628 Filed 11/15/18 Page 2 of 2



               All parties shall file briefs in support of their proposed findings of fact and conclusions

                of law on or before January 4, 2019. These briefs should focus on the disputed legal

               issues in this case and must not exceed 35 pages in length.

       4.      All parties shall file responses to the proposed findings and briefs on or before January

                25, 2019. The responses must not exceed 30 pages in length.

       These deadlines are in addition to the other post trial deadlines already ordered by the Court.

If any party seeks an extension, they must confer with opposing counsel at least three days prior to

moving for such extension. If any request for extension is granted, it will apply to all parties.

       SIGNED and ENTERED on the             /       day of November, 2018.




                                                         ORLANDO L. GARCIA
                                                         CHIEF U.S. DISTRICT JUDGE




                                                    2
